Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a control system that is applied to a power system, the power system comprising: a rotating electrical machine; a first electrical power storage unit and a second electrical power storage unit connected in parallel with the rotating electrical machine; and a switch provided closer to the second electrical power storage unit on an electrical path between the first electrical power storage unit and the second electrical power storage unit than a point of connection with the rotating electrical machine is, the control system includes: a first control device that controls charging/discharging of the second electrical power storage unit by opening/closing the switch; and a second control device that controls actuation of power generation and power running of the rotating electrical machine, the first control device and the second control device being able to transmit and receive signals to and from a third control device using a signal transmission section, the third control device being configured to perform an overall management to the control devices and transmit a command signal to the second control device in response to a reception signal from the first control device, wherein the first control device transmits, to the second control device and the third control device, an electrical power storage unit signal includes at least one of control information and abnormality information about the charging/discharging, and the second control device includes a function of controlling actuation of the rotating electrical machine on the basis of an actuation command signal about actuation of the -3-New U.S. Patent Application rotating electrical machine transmitted from the third control device in response to the electrical power storage unit signal, and a function of controlling actuation of the rotating electrical machine on the basis of the electrical power storage unit signal transmitted from the first control device. 
Nor does the prior art disclose a control system that is applied to a power system, the power system comprising: a rotating electrical machine; a first electrical power storage unit and a second electrical power storage unit connected in parallel with the rotating electrical machine; and  -11-New U.S. Patent Application a switch provided closer to the second electrical power storage unit on an electrical path between the first electrical power storage unit and the second electrical power storage unit than a point of connection with the rotating electrical machine is, the control system includes: a first control device  that controls charging/discharging of the second electrical power storage unit by opening/closing the switch; a second control device that controls actuation of power generation and power running of the rotating electrical machine; and a third control device that performs an overall management to the first control device and the second control device, the first control device, the second control device, and the third control device being able to transmit signals to each other using a signal transmission section, wherein the second control device transmits, to the first control device and the third control device, a rotating electrical machine signal includes at least one of control information and abnormality information about the rotating electrical machine, the third control device transmits, to the first control device, an open/close command signal about opening/closing of the switch on the basis of the rotating electrical machine signal received from the second control device, and the first control device includes a function of controlling opening/closing of the switch on the basis of the open/close command signal received from the third control device, and a function of controlling opening/closing of the switch on the basis of the rotating electrical machine signal received from the second control device.
These limitations in combination are neither taught nor obvious by the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichikawa et al. (U.S. Pub No. 20130307471) discloses a contactless power supply system that transmits electric power from a power transmitting device to a vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661